Title: To George Washington from Jonathan Trumbull, Sr., 11 October 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
New Haven Octobr 11th 1776

In Consequence of your favour proposing a Descent on Long Island; Altho I was so Unhappy as not to be Able to Meet Generals Clinton & Lincoln at this place as requested, I Applied to the State of Rhode-Island, And Obtain’d their Consent & Orders that Colo. Richmond and such part of his Battallion, as shall not inlist on board the Continental Vessells, should Assist in the Enterprise. Coll Richmond will Accordingly begin his March this day for New London & bring with him the Whale Boats Collected in Massachusetts Bay & Rhodeisland to the Number of between 80 & 90 which it is Apprehended will be of great Use to the Troops Ordered on this service, especially to Secure & Assist their Retreat should it be attempted to be cutt off—When Coll Richmond Arrives at New London he has Orders to put himself Under the Command of such General Officer as your Excellency shall Appoint.

I have this day Conferr’d with Colls McIntosh and Livingston on the Subject, they Inform me they are Supplied with Provisions and Ammunition for their purpose, & only want such a Number of Water Craft, as with the Whale boats Divided into three parts, that in the whole may be sufficient to Transport 12 hundred Men, As he means each division to be so placed at the in letts to the Island, as if cut off from one he may resort to the Other to make his retreat sure, if Necessary. These I have Ordered for him and dare say will be provided, & ready without delay—The Number of Men he proposes to set out with will doubtless be Sufficient for his first Attempts, But what reinforcements will be Necessary soon to follow to Answer every purpose, your Excellency will Judge; they may be thrown Over from Stamford Or Norwalk very soon if placed there—I am Apprehensive least some difficulties may Arise with respect to the Command of this Detachment. Coll McIntosh is a Superior Officer to Lieut. Coll Livingstone & Richmond is Superior in Rank to both. Coll Livingston Appears to be a Young Gentleman of real Spirit and Abilities and has every Advantage, in his knowledge of the Island & the people there. The Other Gentlemen have also their Merrit; may not a difficulty Arise as to the Command, I hope there will not. As the Gentlemen are all well disposed I hope they will Coopperate to the best Advantage in the Whole—What is further Necessary to render their Operations effectual you will please to Consider & direct.
Our Naval Expedition Against the Ships of the Enemy in the sound is still in Contemplation, and preparations are making for the same as fast as we can, Commodore Hopkins writes me the 5th Instant that the Alfred and Hampden are ready, & that the two New Frigates there would be ready in About a Week if they can be Manned Neither of them having more than half their Compliment at that time—Our Ship & Brigtn. will we trust be ready to join them & when they are equipped[.] it is proposed that they first Attack the two Frigates that Infest the Coast & sound, if they or either of them shall Appear in their way, Otherwise they will proceed directly up sound and Give the best Account they can of the Ships this side Hell Gate which is the principal Object.
I am now Informed that the two Frigates & the Alfred are

Manned from Coll Richmonds Regiment which I hope will prove true but if not am in hopes they may be Compleated by Volunteer⟨s⟩ from Rhodisland & New London. but if they should still fall short of their full Compliment, I beg leave to Suggest to your Excellency Whether they could not without Inconveniency be filled up from some parts of your Army, Unless the Row Gally men by the Enemies Ships passing up North river are rendered Useless, in which case they may be Ordered to some proper place along sound for Commodore Hopkins to take them in. I have given Commodore Hopkins the Utmost Assurance to give him all possible Intelligence from time to time of the Enemy Ships of Force this side Hell Gate, that he may be Apprised What he has to Encounter, to that purpose I beg leave to Suggest to your Excellency to Give Orders to such Commander of the Guards or Posts in sight of the Enemy Ships to give me Intelligence of their force situation & Motions, or whether & when joined by any Other of the Enemies Ships thro’ Hell Gate.
I have heard that one 24 Gun Ship of the Enemy has allready passed thro’ to them. Since my last from Commodore Hopkins, am Inform’d That the Columbus Capt. Whipple has Arrivd in Port at Rhodisland[.] have wrote to him to take her with him which will make considerable Addition to his force, please to Afford me your Advice & fullest Information. I Cannot but flatter my self with strong hopes of Advantages to be derived from this Adventure of Our Ships, As well as the Expedition to Long Island; Secrecy in both is of Utmost Importance. I am with great Esteem and Regard Sir—Your most Obedient humble Servant

Jonth; Trumbull

